Hasbuton, J.
This was an action to recover damages of the defendant town for the sale of personal property of the plaintiff, by the collector of taxes of the town, in proceedings for the enforcement of taxes assessed against the plaintiff. The only count relied upon was a count in trespass. At the close of the evidence the defendant moved for a verdict. The motion was sustained, a verdict for the defendant was directed and returned, and judgment was rendered on the verdict. The plaintiff excepted.
In the direction of a verdict for the defendant there was no error. Though the collector of taxes is chosen by the town, his duties are those prescribed by statute, and the maxim re-spondeat superior has no application here, unless it is made applicable otherwise than by the relation of the collector, as such, to the town.
The plaintiff, however, contends that there was evidence tending to show that the selectmen and the attorney of the defendant -town, in the interest of the town, directed and controlled the collector in respect to the acts constituting the alleged trespass, and so made those acts the acts of the town. The evidence relied on by the plaintiff tended to show that the selectmen requested and urged the collector to- be diligent in collecting the tax of the plaintiff and others; that they cautioned him to proceed legally, and referred him to an attorney who was under a general 'retainer as counsel for the town; and that such attorney gave him instructions as to- statutory provisions to be followed in the collection of taxes, and supplied him with forms. This evidence did not have the tendency claimed for it by the plaintiff.
Whether the selectmen, by any course of conduct in respect to the acts of the collector, could have made the town liable in trespass, is a question not decided or considered.

Judgment affirmed.